Pfeifer, J.,
concurring.
{¶ 22} I agree with the majority opinion. I write only to point out that Gates McDonald & Company’s representation in the underlying case is a reflection of the type of ethical anarchy this court tacitly approved in Cleveland Bar Assn. v. CompManagement, Inc., 104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d 1181. In CompManagement, this court found that third-party administrators that represent employers before the Industrial Commission are not engaged in the unauthorized practice of law. Id. at syllabus. Good for Gates McDonald. Exempt from the ethical constraints of the legal profession’s Code of Professional Responsibility, this firm was able to represent one client against another client’s interest without obtaining a waiver regarding that conflict and then claim that the second client had no knowledge of the hearing that its representative had attended. And Gates McDonald will never have to answer to this court for any ethical shortcomings in its representation of clients. Nice work if you can get it.